           Case 2:20-mc-00401-MRH Document 6 Filed 12/07/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:          ADMINISTRATIVE ORDER                  )
                REGARDING COMPUTATION                 )
                OF TIME FOR FILING OF                 )       Misc. No. 2:20-mc-401-MRH
                INFORMATIONS OR                       )
                INDICTMENTS DUE TO                    )
                COVID-19 MATTERS                      )


                                  ADMINISTRATIVE ORDER

         CONSISTENT WITH this Court’s March 13, 2020 Order at Miscellaneous Number 2:20-

mc-394-MRH, as updated by the undersigned on April 16, 2020, May 29, 2020, August 27, 2020,

and October 30, 2020 (collectively, the “Jury Trial Orders”); and,

         WHEREAS, national, state and local governments have re-issued guidance regarding the

immediate and ongoing need for extraordinary nationwide measures to restrict the amount of

person-to-person contact and to mitigate the spread of the COVID-19 virus, including the official

advisory from the Allegheny County Health Department that indoor social gatherings of more than

10 persons be avoided; and

         WHEREAS, individuals who may be carrying the virus with or without symptoms –

including grand jurors, court staff, court reporters, attorneys, witnesses, security personnel, and

the general public – may come into close proximity with other persons notwithstanding appropriate

mitigation measures; and

         WHEREAS, the public health data for each of the Divisions of the Court over the past

fourteen (14) days has demonstrated a dramatic upward incidence in positive COVID-19 cases,

testing positivity, transmission factors, and the limitation on the availability of necessary hospital

beds, all consistent with high levels of community spread of the COVID-19 virus such that



                                                  1
           Case 2:20-mc-00401-MRH Document 6 Filed 12/07/20 Page 2 of 3




immediate enhanced mitigation measure are being directed by state and local health officials and

strongly advised by the Centers for Disease Control and Infectious Disease; and

       WHEREAS, this Court having consulted with the Office of the United States Attorney in

this District about the implications of currently available health guidance on the grand jury sessions

scheduled to convene in the Pittsburgh, Johnstown, and Erie divisions prior to the week beginning

January 4, 2021;

       NOW, THEREFORE, in order to further public health and safety, and considering the

ongoing guidance from national, state, and local officials that group gatherings continue to be

limited,

       IT IS HEREBY ORDERED that all grand jury sessions are hereby suspended through

January 4, 2021.

       IT IS FURTHER ORDERED that the time from December 7, 2020 to the earlier of January

15, 2021, or the date the grand jury reconvenes, is excludable time in terms of calculating the

thirty-day period by which, pursuant to 18 U.S.C. § 3161(b), an indictment must be filed after an

arrest on a complaint.

       IT IS FURTHER ORDERED that, for the reasons set forth in the Jury Trial Orders, and in

the Administrative Orders filed at Miscellaneous Number 2:20-mc-401-MRH, the Court

specifically finds and concludes that the ends of justice served by taking such action and by such

a delay materially outweigh the best interests of the public and the defendants in a speedy trial. 18

U.S.C. § 3161(h)(7)(A). In making this decision, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iii), the

Court considered and determined that, due to the suspension of the grand jury, the arrests occurred

at a time such that it is unreasonable to expect the return and filing of such indictments within the

period specified in Section 3161(b).



                                                  2
         Case 2:20-mc-00401-MRH Document 6 Filed 12/07/20 Page 3 of 3




       IT IS FURTHER ORDERED that the Court may extend the period of exclusion by further

Order as circumstances warrant.

December 7, 2020                                /s/ Mark R. Hornak
                                                Honorable Mark R. Hornak
                                                Chief United States District Judge




                                            3
